                                                                                             VidoeMining Corporation
                                                                                               Budget Weeks 54 to 62
                                                                                                     2 -2 0-202 1



                                           Week 54     Week 55      Week 56     Week 57     Week SB     Week 59     Week 60      Week 61     Week 62
     Week Ending    ==>                     19-Feb      26-Feb       5-Mar      12-Mar      19-Mar      26-Mar       2-Apr        9-Apr      16-Apr

     Beginning A/R                         $162000     $162000      $307,000    $427000     $427,000    $462,000     $537,000    $422,000    $455,000
      Sales                                  $1500     $170,000     $120,000          $0    $125,000     $75,000           $0     $50,000     $75,000
      Collections                           ($1,457)   (524.250)          $0          $0    ($90,000)         $0    ($115,000)   (517,000)         $0
      Discounts Taken                          ($43)      ($750)          $0          $0          $0          $0           $0          $0          $0
     Ending A/fl                           $162,000    $307,000     $427,000    $427,000    $462000     $537,000    $422,000     $455,000    $530,000
                                                                                                                                                                                           Case 20-20425-GLT




     EXPENSES
       Payroll                                  $0      $43,000      535,000     527,000      58,000          $0     $54,000      $23,000          $0
       Employee Benefits                        $0       $7,590           $0      59.590          50          $0      $9,500           $0          $0
       Prolessional Services                    $0           $0       $9,000          $0      $9,000          $0      $9,000           $0          $0
      Contract Services                         $0         $500      $14000       $1,400      57,8%         $490      $6,000       $1,400      $7,890
      Cost of Good Sold                       $600       $1,000       $7,000      52000       52,000      $2sXX)      $2,000       $2,         $2,000
      General Operating Expenses                $0         $500       $2,000      $1000       $2,000      $2,         $2,000       $2,900      $2,
Ph    Facilities Expense                        $0       $7,600           50      57,600          $0          $0          $0       $7,600          $0
><    Insurance Expense                         $0           $0       $2,600          $0          $0          $0      $1,850           $0          $0
       Patent Maintenance / Sale Cost           $0           $0           $0      $1,800          $0          $0          50       $1,800          $0
      Chapter 11 legal Fees                     $0      $15,000           50     $15,000          $0          $0     $15,000           $0          $0
      IRS Settlement                            $0       $7,500           $0          $0          $0          $0      $7,500           $0          $0
0     UsTrusteeCosts                            $0           $0           $0          $0          $0          $0          $0           $0          $0
-1    DIP Lending Fees                          $0           $0           $0          $0          $0          $0          $0           $0          $0
      DIP Financing Interest                    $0           $0       $1,000          $0          $0          $0      $1,000       $1,000      $1,000
0    TOTAL OPERA11NG EXPENSES                 $600      $82,600      $70,600     $66,300     $28,800      $4,400    $117,850      $38,800     $12,800

     CASH REQUIREMENTS
     Beginning Cash                            $483       $9,840     $11,490      $5,890      $4,590     $15,790      $11,390      $8,540     $16,140
                                                                                                                                                                          Exhibit B Page 1 of 1




      Collections                            $1,457      $24,250          SO          $0     $90,000          $0     $115,000     $17,000          SD
      Less: Operation Expenses                ($600)    ($82,600)   ($70,600)   ($66,300)   ($28,800)    ($4,400)   ($117,850)   ($38,800)   ($12,800)
      WOBC Payment                               $0           $0          $0          $0          $0          $0           $0          $0          $0
      Refunds / Cobra payment / Oepotits         $0           $0          $0          $0          $0          50           50          SD          $0
      01P Borrowingf Repayment               $8,500      560,000     565,000     565,000    (550,000)         50           $0     530.000          50
     Ending Balance                          59.840     $11,490       $5,890      $4,590     $15,790     $11,390       58,540     $16,740      $3,940

     Qualifled DIP AR                      $162,000    $307,000     $427,000    $427,000    $462,000    $537,000    $422,000     $455,000    $530,000
     Facility Limit                        $210,000    $335,000     $335,000    $335,000    $335,000    $335,000    $335,000     $335,000    $335,000
     Ron-owing Percentage                       50%         50%          50%         50%         50%         50%         50%          50%         50%
     Borrowing Avail,                       $81,000    $307,000     $335,000    $335,000    $335,000    $335,000    $335,000     $335,000    $335,000
     DIP loan Balance                       $81,000    $141,000     $206,000    $271,000    $221,000    $221,000    $221,000     $251,000    5251,000
     Net Availability                            $0    $166,000     $129A00      $64,000    $114,000    $114,000    5114,000      $84,000     $84,000
                                                                                                                                                                  Doc 241-3 Filed 02/23/21 Entered 02/23/21 13:33:55




     DIP LENDER UNE OF CREDIT
     Opening Balance                        $72,500     $81,000     $141,000    $206,000    $271,000    $221,000    $221,000     $221,000    $251,000
      Net Lending                            $8,500     $60,900      $65,000     $65,000    ($50,900)         $0          $0      $30,000          $0
     Ending Balance                         $81,000    5141,000     $206,000    $271,000    $221,000    $221,000    $221,000     $251,000    $251,000
                                                                                                                                                                                           Desc




     Confidential                                                                                                                                        Page 1
